Exhibit 10.34
THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (this “Amendment”), dated July 16, 2012 for
reference purposes only, is made between NETAPP, INC., a Delaware corporation
(“Landlord”), and QUICKLOGIC CORPORATION, a Delaware corporation (“Tenant”).
RECITALS
A.Landlord (as successor by name change to Network Appliance, Inc., a Delaware
corporation, successor-in-interest to Orleans Properties, LLC, a Delaware
limited liability company, successor-in-interest to Westcore OP Orleans, LP, a
Delaware limited partnership, successor-in-interest to Orchard Moffett
Investors, a California general partnership, and Kairos, LLC, a California
limited liability company) and Tenant are parties to that certain Lease dated
June 17, 1996, as amended from time to time by mutual agreement of the parties,
including but not limited to (i) that certain First Addendum to Lease date June
17, 1996, (ii) that certain Acceptance Agreement dated December 10, 1996, (iii)
that certain First Amendment to Lease dated July 31, 2002, and (iv) that certain
Second Amendment to Lease dated September 25, 2008 (collectively, the “Original
Lease”), with respect to that certain premises consisting of approximately
42,624 square feet of office space located within that certain building commonly
known as 1277 Orleans Drive in Sunnyvale, California (the “Premises”).
B.The Term of the Original Lease is set to expire as of December 31, 2012.
C.Tenant has requested an extension of the Term of the Lease by an additional
thirty-six (36) months, so that the Term will instead expire on December 31,
2015. Landlord has agreed to extend the Term of the Lease for such additional
period upon the terms and conditions set forth herein.
In consideration of the mutual promises and covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENTS
1.References. All references to the “Lease” or “lease” appearing in this
Amendment or in the Original Lease shall mean, collectively, this Amendment and
the Original Lease as amended by this Amendment. All capitalized terms not
defined herein shall have the meanings set forth in the Original Lease.
2.    Extended Term. The Term of the Lease as set forth in Section J of the
Summary in the Original Lease is hereby extended by an additional thirty-six
(36) months (the “Second Extended Term”). The Term of the Lease shall expire on
December 31, 2015 (the “Expiration Date”).
3.    Base Monthly Rent. Tenant shall pay to Landlord Base Monthly Rent during
the months of the remainder of the Term of the Original Lease specified below
and during the Second Extension Term as follows:
Months
Base Monthly Rent
January 1, 2013 through December 31, 2013
$57,542
January 1, 2014 through December 31, 2014
$59,246
January 1, 2015 through December 31, 2015
$60,952



Except as modified above, Base Monthly Rent shall be paid in accordance with the
requirements of Section 4 of the Lease.

1

--------------------------------------------------------------------------------


4.    As-Is. It is understood and agreed between Landlord and Tenant that the
Premises is being leased to Tenant during the Second Extended Term in an "as-is"
condition and that Landlord is not required to make or pay for any alterations
or improvements with respect thereto; provided, however, that the foregoing
shall not relieve Landlord of its general maintenance and repair obligations set
forth in Section 6.2, Section 12.3 or Article 11 of the Lease.
5.    Cooperation. Tenant agrees to cooperate with Landlord with respect to site
access and parking distribution as is necessary in order to accommodate
Landlord's potential construction activities.
6.    Miscellaneous.
A.    Brokers. The parties to this Amendment represent and warrant to each other
that neither party dealt with any brokers or finders in connection with the
consummation of this Amendment, and each party agrees to protect, defend,
indemnify and hold the other party harmless from and against any and all claims
or liabilities for brokerage commissions or finder's fees arising out of that
party's acts in connection with this Amendment.
B.    Severability. If any provision of this Amendment or the application of any
provision of this Amendment to any person or circumstance is, to any extent,
held to be invalid or unenforceable, the remainder of this Amendment or the
application of that provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, will not be affected, and each
provision of this Amendment will be valid and be enforced to the fullest extent
permitted by law.
C.    Entire Agreement/Modification. This Amendment contains all of the
agreements of the parties hereto with respect to the matters contained herein,
and no prior agreement, arrangement or understanding pertaining to any such
matters shall be effective for any purpose. Except for any subsequent amendments
or modifications to the Lease made in accordance with the terms thereof, any
agreement made after the date of this Amendment is ineffective to modify or
amend the terms of this Amendment, in whole or in part, unless that agreement is
in writing, is signed by the parties to this Amendment, and specifically states
that that agreement modifies this Amendment.
D.    Counterparts. This Amendment may be executed in any number of counterparts
and each counterpart shall be deemed to be an original document. All executed
counterparts together shall constitute one and the same document, and any
counterpart signature pages may be detached and assembled to form a single
original document.
E.    Heirs and Successors. This Amendment shall be binding upon the heirs,
legal representatives, successors and permitted assigns of the parties hereto.
F.    Authority. Each individual executing this Amendment on behalf of his or
her respective party represents and warrants that he or she is duly authorized
to execute and deliver this Amendment on behalf of said entity in accordance
with the governing documents of such entity, and that upon full execution and
delivery this Amendment is binding upon said entity in accordance with its
terms.
G.    Drafting. In the event of a dispute between any of the parties hereto over
the meaning of this Amendment, both parties shall be deemed to have been the
drafter hereof, and any applicable law that states that contracts are construed
against the drafter shall not apply.
H.    Ratification. Except as modified by this Amendment, the Original Lease
shall continue in full force and effect and Landlord and Tenant do hereby ratify
and confirm all of the terms and provisions of the Original Lease, subject to
the modifications contained herein.



2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this instrument to be executed as of
the dates below their respective signatures.
“TENANT”


“LANDLORD”


QUICKLOGIC CORPORATION,
 
a Delaware corporation




By:   /s/ ANDREW J. PEASE
Name: Andrew J. Pease
Its:   President & CEO


NETAPP, INC.,
 
a Delaware corporation




By:   /s/ THOM BRYANT
Name: Thom Bryant
Its:   VP Workplace Resources








3